The recovery of the reasonable expenses of a guardian, incurred in resisting an application by the ward for his removal, does not depend upon the result, and may be had, though the question raised was doubtful. The substantial inquiries in *Page 570 
such a case are, whether the guardian proceeded in good faith, and exercised a sound discretion. Palmer v. Palmer, 38 N.H. 418, 420; Mathes v. Bennett, 21 N.H. 204; Smith v. Bean, 8 N.H. 15, 18.
Such expenditures as are not made in good faith and in the exercise of a sound discretion are not "reasonable," within the meaning of that word as used in section seven, chapter one hundred and eighty-four of the General Laws. In the case as amended it appears that the defendant, in good faith, under the advice of counsel, and on request of the overseers of the poor, upon whose petition he was appointed, defended against the charges made against him, and he should be allowed the sums found in the case, amounting to $237.69.
Case discharged.
ALLEN, J., did not sit: the others concurred.